Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant filed a Reply on 07 December 2021 that amended claim 7 thereby overcoming the claim objection.
Response to Arguments
Applicant's arguments filed 07 December 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Fig. 14 showing a numbers 5/5 for number of pills detected over number of pills expected) are not recited in the rejected independent claims 1 or 11.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

    PNG
    media_image1.png
    505
    580
    media_image1.png
    Greyscale

More specifically, Applicant argues that Gotou does not teach or suggest the following limitation of claims 1 and 11: “provide a number of pills indication on the dashboard of a number of pills detected in the pouch against a number of pills expected in the pouch” because Gotou does not generate, e.g. the “5/5” number of pills indication illustrated in Fig. 14 (copied above).
First of all, the claims do not specifically refer to displaying numbers but, instead, more broadly recite displaying/providing an “indication” that indicates the number of pills detected against a number of pills expected in the pouch.  Gotou’s Fig. 17 indicates this information by displaying/providing a “Total number of pills” prescribed/expected as “six tablets” and by indicating OK when the number of pills detected matches the number of pills expected and indicating NG (No Good) when the number of pills expected does not match the number of pills expected.  Gotou’s Fig. 17 is copied below for convenience.

    PNG
    media_image2.png
    486
    644
    media_image2.png
    Greyscale

Furthermore, the instant specification provides a variety of ways to indicate information about the pills in the pouch including colored borders/frames around the pills images as discussed in [0081]-[0084] of the instant specification.  
Still further, Applicant argues that Fig. 14 is “one example of the above-noted feature” (pg. 9, emphasis added).  Thus, even Applicant’s own arguments do not definitively tie the claimed “indication” to Fig. 14 (e.g. displaying the numbers 5/5). 
Thus, the broadest reasonable interpretation of the term “indication” and “a number of pills indication” is not limited to Fig. 14 (e.g. displaying the numbers 5/5) but instead admits the application of other types of indicators such as those disclosed by Gotou including displaying/indicating a number of pills expected and displaying a further indicator of OK/NG to indicate the detected pill counts relative/against the expected pill count.  See also [0107]-[0111] clearly disclosing that the numbers of pills expected and present in the pouch are clearly tracked, counted and indicated to the user. 

	In response, no claim language requires that the first or second indication is separate and apart from “the number of pills indication”.  For example, the claims do not specify that these indications are different {e.g. “separate and distinct” as argued) from one another but instead assign/utilize broad labels of “first” and “second” indications.
	Furthermore, and as set forth in the first Office Action, the third image (individual tablet image 26) is analyzed by Gotou to determine if the pills in the pouch are the correct type and quantity as per [0054], [0058], [0080]-[0085], [0104], Fig. 17, [0107]-[0111].   In other words, the first and second characteristics may be either pill type or pill quantity which may be commonly indicated by displaying OK or NG when numbers and/or type match/don’t match.
	As to dependent claim 5 (and 15), Applicant argues that Helgason does not disclose receiving, at a user interface, a user input to add the image of the individual pharmaceutical to a database storing images of expected pharmaceuticals.  To support this argument, Applicant focuses on cited Fig. 11 from Helgason alleging that step 1102 is limited to manual input of medication features.  Applicant further argues that even if the medication features are somehow interpreted to mean an image the features themselves are not added to a database but instead the algorithm is calibrated based on whether the generated prediction matches the correct prediction.	

Furthermore, the Office Action also cited Fig. 4a, training mode 416, 418, particularly 416; column 5, line 41—column 6, line 40.  As discussed therein a rich collection of pill data is input by the nurse interacting with the medication identification apparatus which includes inputting a three-dimensional surface data, a 3D point cloud each of which is an image of the individual pharmaceutical that is collected and stored.  
See also Fig. 4b error handling routine (steps 430, 432) that handles situations in which pills have not been identified so that further scanning of the medication is performed.  Also see Fig. 7c showing an image of an individual pharmaceutical and column 9, line 36—column 10, line 9 teaching a camera 704 and laser generator 702 to generated images of the pills and composites of multiples images to build a 3D profile of the medication which is also stored.

Claim Rejections - 35 USC § 103
Claims 1, 2, 6, 8, 9, 11, 12, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes US 2013/0318931 A1), Gotou (US 2012/0200596 A1), and Bergstrom (US 20150269742)
Claim 1
	In regards to claim 1, Holmes discloses a pharmacy packaging system comprising: 

a dispenser configured to dispense pharmaceuticals into the pharmaceutical pouch formed by the feed roll {cassettes 22a dispenses pills into pouches in dispensing area 46, Fig. 4 [0024]-[0026]}; and 
a verification system including 
a camera system configured to capture images in a visible spectrum and an infrared spectrum {inspection device has a sensor that includes a camera that collects visible and infrared light as per [0027].  See also camera 162 in [0042]-[0043], [0045] which includes plural cameras or other sensors to verify the pills for each pouch.  See also Figs. 11, 12 showing cameras 250 capturing images of the pills to compare features (color, IR, size, shape, color, etc.} to stored images of known pills as discussed in [0054] which also discloses sending the captured images to a remotely-located pharmacist who analyzes the images and verifies the correct number and type of pills}, 
a first light source configured to output infrared spectrum light {the IR/visible light sensor in [0027] necessarily includes IR and visible spectrum light sources because sensors, like humans, cannot see in the dark and this section specifically teaches inspecting the pills based on sensed image features including color, shape, IR, etc.}, 
a second light source configured toe output visible spectrum light {see above for first light source}, and 
a processor communicatively coupled to the camera system, the first light source, and the second light source {control system 50 includes a processor as per [0028].  See also remote device such as tablet, laptop or client computer which enables 
activate the first light source to illuminate the pharmaceutical pouch, capture a first image, using the camera system, of the pharmaceutical pouch while illuminated by the first light source,  activate the second light source to illuminate the pharmaceutical pouch, capture a second image, using the camera system, of the pharmaceutical pouch while illuminated by the second light source {see above citations and arguments for the first light source in which activating the light sources are necessary and included elements for sensing IR and visible images}, 



	Holmes discloses a multi-script pouch verification system using IR and visible light that includes a verification stage in which photographs from multiple cameras can be checked by a pharmacist to verify that the correct number and types of pharmaceuticals are being packages as detailed above and further discussed in [0042], but Holmes is not relied upon to disclose generating a third image based on the first and second images, generating a dashboard, or providing a number of pills indication on the dashboard as further indicated above with strike-through font.

Gotou also teaches:
a processor communicatively coupled to the camera system, the first light source, and the second light source {Fig. 1, control unit 31, imaging device unit 18, reflected-light (visible) illumination unit 16 and transmitted-light (IR) illumination unit 17, [0039]}
activate the first light source to illuminate the pharmaceutical pouch, capture a first image, using the camera system, of the pharmaceutical pouch while illuminated by the first light source {control unit 31, [0056] controls imaging unit 18, reflected-light illumination unit 16 (visible light source), and transmitted-light illumination unit 17 (IR light source) to capture first (IR) and second (visible) images.  See also [0039]-[0040], [0045]},
 activate the second light source to illuminate the pharmaceutical pouch, capture a second image, using the camera system, of the pharmaceutical pouch while illuminated by the second light source {see above}, 
generate a third image based on the first image and the second image 
{Fig. 3, [0048]-[0051] in which the transmitted-light image (first image, IR) is used to create a binary mask to clip out a corresponding region of the reflected-light image (second image, visible) to generate individual tablet image 26 (third image).  See also, Figs. 4, 5, 9A, 9B and 10C and their corresponding descriptions.  Fig. 11, [0080]-[0083] 
generate a dashboard to simultaneously display
{Simultaneous display of reflected (second image, visible) image and third image (clipped) in Figs. 15, 16 [0106].  Fig. 13 shows grid array/arrangement};
provide a number of pills indication on the dashboard of a number of pills detected in the pouch against a number of pills expected in the pouch 
{It is noted that the claims do not specifically refer to displaying numbers but, instead, more broadly recite displaying/providing an “indication” that indicates the number of pills detected against a number of pills expected in the pouch.  Gotou’s Fig. 17 indicates this information by displaying/providing a “Total number of pills” prescribed/expected as “six tablets” and by indicating OK when the number of pills detected matches the number of pills expected and indicating NG (No Good) when the number of pills expected does not match the number of pills expected.  Gotou’s Fig. 17 is copied below for convenience.

    PNG
    media_image2.png
    486
    644
    media_image2.png
    Greyscale

Furthermore, the instant specification provides a variety of ways to indicate information about the pills in the pouch including colored borders/frames around the pills images as discussed in [0081]-[0084] of the instant specification.  
Still further, Applicant argues that Fig. 14 is “one example of the above-noted feature” (pg. 9 of 07 December 2021 Reply, emphasis added).  Thus, even Applicant’s own arguments do not definitively tie the claimed “indication” to Fig. 14 (e.g. displaying the numbers 5/5). 
Thus, the broadest reasonable interpretation of the term “indication” and “a number of pills indication” is not limited to Fig. 14 (e.g. displaying the numbers 5/5) but instead admits the application of other types of indicators such as those disclosed by Gotou including displaying/indicating a number of pills expected and displaying a further indicator of OK/NG to indicate the detected pill counts relative/against the expected pill 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Holmes’ multi-script pouch verification system that uses IR and visible light to generate first and second images and which also includes a verification stage in which photographs from multiple cameras can be checked by a pharmacist to verify that the correct number and types of pharmaceuticals are being packages to include generating a third image based on the first image and the second image; generating a dashboard to simultaneously display
providing a number of pills indication on the dashboard of a number of pills detected in the pouch against a number of pills expected in the pouch as taught by Gotou because doing so makes it easier for the pharmacist to confirm/verify that the prescription has been correctly filled as motivated by Gotou in [0051]-[0054] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Assuming, in arguendo, that Holmes does not disclose the light sources and activations thereof it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have “modified” Holmes to include a first light source configured to 
activate the first light source to illuminate the pharmaceutical pouch, capture a first image, using the camera system, of the pharmaceutical pouch while illuminated by the first light source,  activate the second light source to illuminate the pharmaceutical pouch, capture a second image, using the camera system, of the pharmaceutical pouch while illuminated by the second light source as taught by Gotou because illuminating the pouch with activated visible/IR light for visible/IR light image capturing merely combines prior art elements according to known methods to yield predictable results. 
	Although the base combination generates the first, second, and third images and simultaneously displays the second (visible) and third (clipped from first and second) images, the base combination of Holmes and Gotou is not relied upon to disclose simultaneously displaying all three of the first, second and third images as indicated above in strike-through font.
	Bergstrom is analogous because it solves a similar problem of displaying multi-spectral images from sensors capturing visible and IR light in order to help an operator interpret the imagery.  See [0002] and citations below.
Bergstrom also teaches capturing and receiving first (IR) images and second (visible) images.  See Fig. 1 showing IR sensor 220 and VL sensor 242, processor 222 and display 108.  See also Fig. 4. Step 250.  See also Bergstrom also generates a third image based on the first image and the second image {Fig. 4 including step 264 and [0065]-[0070].  See also [0024], [0041]-[0043], [0049]-[0050].  Moreover, Bergstrom simultaneously displays first (IR) images, second (visible) images, and third images as 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination which already generates the first, second, and third images and simultaneously displays the second (visible) and third (clipped from first and second) images to simultaneously displaying all three of the first, second and third images as taught by Bergstrom such that Gotou’s dashboard simultaneously displays first images, second images, and third images from a plurality of pharmaceutical pouches, wherein the first images, the second images, and the third images are arrayed in a grid on the dashboard because doing so permits an operator to “more easily recognize and distinguish different real-world features in the visible light image than the infrared image” as motivated by Bergstrom in [0049] and similarly in [0002], [0054] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 2
	In regards to claim 2, Holmes is not relied upon to disclose but Gotou teaches wherein the processor is further operable to: 
analyze the third image to determine a first characteristic of pharmaceuticals in the pharmaceutical pouch, determine whether the first characteristic of pharmaceuticals in the pharmaceutical pouch matches a second characteristic of expected pharmaceuticals {the third image (individual table image 26) is analyzed to determine if 
when the first characteristic of pharmaceuticals in the pharmaceutical pouch matches the second characteristic of expected pharmaceuticals, provide a first indication on the third image that the pharmaceutical pouch is correctly filled {Fig. 17, [0107]-[0111] displaying OK or NG when numbers and/or type match/don’t match. In other words, the first and second characteristics may be either pill type or pill quantity which may be indicated by displaying OK or NG when numbers and/or type match/don’t match.}, and
when the first characteristic of pharmaceuticals in the pharmaceutical pouch does not match the second characteristic of expected pharmaceuticals, provide a second indication on the third image that the pharmaceutical pouch is incorrectly filled {see above}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Holmes multi-script verification system that determines pill match based on first and second images such that the processor is further operable to: analyze the third image to determine a first characteristic of pharmaceuticals in the pharmaceutical pouch, determine whether the first characteristic of pharmaceuticals in the pharmaceutical pouch matches a second characteristic of expected pharmaceuticals, when the first characteristic of pharmaceuticals in the pharmaceutical pouch matches the second characteristic of expected pharmaceuticals, provide a first indication on the third image that the 
Claim 6
	In regards to claim 6, Holmes is not relied upon to disclose but Gotou teaches wherein the processor is further operable to:
when the first characteristic of pharmaceuticals in the pharmaceutical pouch matches the second characteristic of expected pharmaceuticals, provide the first indication on one or more of  the first image and the second image indicating that the pharmaceutical pouch is correctly filled {Fig. 17, [0107]-[0111] displaying OK or NG when numbers and/or type match/don’t match}; and
when the first characteristic of pharmaceuticals in the pharmaceutical pouch does not match the second characteristic of expected pharmaceuticals, provide the second indication on one or more of the first image and the second image indicating that the pharmaceutical pouch is incorrectly filled {Fig. 17, [0107]-[0111] displaying OK or NG when numbers and/or type match/don’t match}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
when the first characteristic of pharmaceuticals in the pharmaceutical pouch matches the second characteristic of expected pharmaceuticals, provide the first indication on one or more of  the first image and the second image indicating that the pharmaceutical pouch is correctly filled; and when the first characteristic of pharmaceuticals in the pharmaceutical pouch does not match the second characteristic of expected pharmaceuticals, provide the second indication on one or more of the first image and the second image indicating that the pharmaceutical pouch is incorrectly filled as taught by Gotou because doing so facilitates pharmacist verification and ensure prescription fill accuracy and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 8
	In regards to claim 8, Holmes is not relied upon to disclose but Gotou teaches wherein the number of pills indication is provided on one or more of the first images and the second images {See Figs. 11-14, 16, 17 and 18}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Holmes such that the number of pills indication is provided on one or more of the first images and the second images as taught by Gotou because doing so facilitates pharmacist verification and ensure prescription fill accuracy and/or because doing so merely combines prior art elements according to known methods to yield predictable results.  
Claim 9
	In regards to claim 9, Holmes is not relied upon to disclose but Gotou teaches
wherein the dashboard further includes images of expected pills, wherein the third image includes individual pharmaceuticals arranged in rows or columns, and wherein the third image is displayed such that the individual pharmaceuticals in the third image align with individual pharmaceuticals in the images of expected pills
{see Fig. 17, tablet sample images 62 are images of expected pills as well as the row and column arrangement of individual pharmaceuticals.  See also [0107]-[0111] while noting that the tablet images 26 are the “third image”}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Holmes such that the dashboard further includes images of expected pills, wherein the third image includes individual pharmaceuticals arranged in rows or columns, and wherein the third image is displayed such that the individual pharmaceuticals in the third image align with individual pharmaceuticals in the images of expected pills as taught by Gotou because doing so facilitates pharmacist verification and ensure prescription fill accuracy as motivated by Gotou in [0110] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claims 11, 12, 16, 18, and 19
The rejection of system claims 1, 2, 6, 8, and 9 above applies mutatis mutandis to the corresponding limitations of method claims 11, 12, 16, 18, and 19, respectively while noting that the citations above refer to both system and method elements.

Claims 3, 4, 7, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes, Gotou and Bergstrom as applied to claims 1/2 above, and further in view of Amano (US 2014/0033644 A1).
Claim 3
In regards to claim 3, Holmes is not relied upon to disclose using different color borders around the image as further specified therein.
	Amano is analogous art from the same field of pill (tablet) verification and inspection and solves a similar problem of generating dashboard displays for such verification.  See abstract, Figs. 7, 8, 10, 52, 58-64 and citations below.
	Amano also teaches wherein the first indication includes a border around the third image having a first color, and wherein the second indication includes a border around the third image having a second color that is different than the first color {Figs. 58-64, [0499]-[0503]}. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Gotou’s dashboard such that the first indication includes a border around the third image having a first color, and wherein the second indication includes a border around the third image having a second color that is different than the first color as taught by Amano because doing so provides an easily recognizable visual indicator to aid the pharmacist verification of pills and/or because doing so merely combines prior art elements according to known methods to yield predictable results..

Claim 4
In regards to claim 4, Holmes is not relied upon to disclose but Amano teaches 
wherein the first indication includes a border having a first color around an individual pharmaceutical in the third image, and wherein the second indication includes a border having a second color that is different than the first color around one of a blank space or an individual pharmaceutical in the third image {Figs. 60a, 60b, 63, [0499]-[0503]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Gotou’s dashboard such that the first indication includes a border having a first color around an individual pharmaceutical in the third image, and wherein the second indication includes a border having a second color that is different than the first color around one of a blank space or an individual pharmaceutical in the third image as taught by Amano because doing so provides an easily recognizable visual indicator to aid the pharmacist verification of pills and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 7
In regards to claim 7, Holmes is not relied upon to disclose but Amano teaches 
wherein the first indication includes a border around one or more of the first image and the second image having a first color, and wherein the second indication includes a border around one or more of the first image and the second image having a second color that is different than the first color {Figs. 58-64, [0499]-[0503]}.

Claims 13, 14, and 17
The rejection of system claims 3, 4, and 7 above applies mutatis mutandis to the corresponding limitations of method claims 13, 14, and 17, respectively while noting that the citations above refer to both system and method elements.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes, Gotou, and Bergstrom as applied to claims 2 and 12 above, and further in view of Helgason (US 9,098,900 B2).
Claim 5
In regards to claim 5, Holmes discloses wherein the processor is further configured to:




	Helgason is a highly analogous reference from the same field of pill (tablet) verification and inspection and solves a similar problem of generating dashboard displays for such verification.
	Helgason also teaches:
receiving, at a user interface, a user input to add the image of the individual pharmaceutical to a database storing images of expected pharmaceuticals {Fig. 11 including input correct pill identification step 1106; column 11, lines 15-27.  See also Fig. 4a, training mode 416, 418, particularly 416; column 5, line 41—column 6, line 40}; 
adding the image of the individual pharmaceutical to the database in response to receiving the user input 
{Fig. 11, recalibrate identification algorithm step ; column 11, lines 15-27.  See also Fig. 4a, training mode 416, 418, particularly 418; column 5, line 41—column 6, line 40.  While Fig. 11 includes manual input of medication features such as pill color this input also include geometric features extracted from the 3D images which would also include storing the 3D images such that the geometric features may be extracted.  
Furthermore, the Office Action also cited Fig. 4a, training mode 416, 418, particularly 416; column 5, line 41—column 6, line 40.  As discussed therein a rich collection of pill data is input by the nurse interacting with the medication identification apparatus which includes inputting a three-dimensional surface data, a 3D point cloud each of which is an image of the individual pharmaceutical that is collected and stored.  
See also Fig. 4b error handling routine (steps 430, 432) that handles situations in which pills have not been identified so that further scanning of the medication is performed.  Also see Fig. 7c showing an image of an individual pharmaceutical and column 9, line 36—column 10, line 9 teaching a camera 704 and laser generator 702 to generated images of the pills and composites of multiples images to build a 3D profile of the medication which is also stored.}; and
re-analyzing the images of the dashboard based on the updated database {see above while recognizing that the recalibrated/updated pill classification would be used for subsequent pill recognition}.

Claim 15
The rejection of system claim 5 above applies mutatis mutandis to the corresponding limitations of method claim 15 while noting that the citations above refer to both system and method elements.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes, Gotou, and Bergstrom as applied to claims 9 and 19 above, and further in view of  Holmes ‘745 (US 20180091745 A1) or Holmes ‘109 (US 20210274109 A1).

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim 10
In regards to claim 10, Holmes is not relied upon to disclose but Holmes ‘745 and ‘109 teach 
wherein the third image includes a blank space that indicates where a correct pill should have been displayed, and wherein the third image includes a border around the blank space having a color to indicate that the expected pill is missing from the pharmaceutical pouch {Fig. 13, [0072] in both references}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Holmes to include wherein the third image includes a blank space that indicates where a correct pill should have been displayed, and wherein 
Claim 20
The rejection of system claim 10 above applies mutatis mutandis to the corresponding limitations of method claim 20 while noting that the citations above refer to both system and method elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chudy (US-20130218330 A1). See  Figs. 60, 63, 79 and [0333] teaching a display of the count of pills detected/expected which is the focus of the arguments made in the last Reply.  Should the claims be amended to require, e.g. the “5/5” number of pills indication illustrated in instant Fig. 14 then Chudy would most likely be applied under 35 USC 103 to demonstrate obviousness.


    PNG
    media_image3.png
    598
    709
    media_image3.png
    Greyscale

Yuyama (US 20170305589 A1) discloses pill verification and dashboard displays.  See Fig. 13 (below), 15 and 25, [0186]

    PNG
    media_image4.png
    596
    806
    media_image4.png
    Greyscale

.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486